IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0954
                               Filed August 3, 2022


ALVIS T. SAYEE,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Martha L. Mertz,

Judge.



      Alvis Sayee appeals the denial of his application for postconviction relief.

AFFIRMED.




      Heidi Miller of Gribble, Boles, Stewart & Witosky Law, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                          2


TABOR, Judge.

       Alvis Sayee pleaded guilty to lascivious acts with a child. After judgment

and sentencing, he sought postconviction relief (PCR). He now appeals the PCR

denial, alleging trial counsel was ineffective in failing to investigate text messages

on the victim’s phone, claiming they were doctored by the victim’s mother.

Because Sayee did not show his counsel’s performance was deficient, we affirm.

       Twenty-year-old Sayee rendezvoused at a Super 8 with a girl whom he met

online. They spent the weekend together. Meanwhile, the girl’s mother reported

her missing. On her daughter’s phone, the mother found “chats” with Sayee, and

alerted police. After arresting him, the officers read texts that Sayee had sent

“proposing sex” with the girl. During his police interview, Sayee also admitted the

sexual nature of the encounter.

       The State charged him with enticing a minor, two counts of sexual abuse,

and harboring a runaway child. He later accepted the prosecutor’s plea offer to

one count of lascivious acts with a child in violation of Iowa Code section

709.8(1)(b) (2019). Sayee claimed at the plea hearing that he thought the victim

was sixteen years old. But he acknowledged she was only thirteen when he

encouraged her to touch his genitals.

       A few months after the district court sentenced Sayee to a suspended ten-

year term, he applied for PCR. He alleged ineffective assistance of counsel for not

investigating the authenticity of text messages attributed to him.

       In a deposition, Sayee’s trial counsel defended his strategy:

              [T]he text messages, in my interpretation and my analysis of
       the case, although they were not good with regard to the defense of
       my client—they were incriminating—they weren’t the key focus of my
                                         3


      defense of my client. There were more important things that I was
      worried about trying to defend, such as his admissions.
             But if I recall correctly, the text messages came from the girl’s
      phone, because her mom allowed the officers to access it.

      The district court denied relief, explaining that Sayee did not show how

investigating the text messages would have changed the voluntariness of his guilty

plea. What’s more, the court found, “Trial counsel’s pretrial investigation was more

than adequate.”

      We ordinarily review PCR proceedings for errors at law. Lamasters v. State,

821 N.W.2d 856, 862 (Iowa 2012). But we review claims of ineffective assistance

of counsel de novo. Ledezma v. State, 626 N.W.2d 134, 141 (Iowa 2001). PCR

applicants who allege ineffective assistance must show counsel breached a duty

and prejudice resulted. Castro v. State, 795 N.W.2d 789, 794 (Iowa 2011). On

the duty prong, Sayee must prove trial counsel performed below the standard

demanded of a “reasonably competent attorney” as measured by “prevailing

professional norms.” See Strickland v. Washington, 466 U.S. 668, 687 (1984).

      A challenge to counsel’s performance in a guilty-plea case requires different

proof than for a conviction following trial. That is because a defendant generally

“waives all defenses and objections to the criminal proceedings by pleading guilty,

including claims of ineffective assistance of counsel.” Castro, 795 N.W.2d at 792.

But we recognize an exception to that waiver for claims “predicated on the failure

of counsel to perform certain pre-plea tasks that ultimately render the plea

involuntary or unknowing.” Id. at 792–93 (citing State v. Carroll, 767 N.W.2d 638,

642 (Iowa 2009)). Thus, when an applicant properly alleges ineffective assistance

after a guilty plea, we must decide whether counsel breached a duty before the
                                         4


plea and whether any such breach rendered the plea unintelligent or involuntary.

See Carroll, 767 N.W.2d at 644.

       Without question, defense counsel “has a duty to make reasonable

investigations or to make a reasonable decision that makes particular

investigations unnecessary.” Strickland, 466 U.S. at 691. Highlighting that duty,

Sayee argues, “An investigation into the validity and source of the text message

was necessary to call into question the credibility of the alleged victim and

therefore necessary to present an adequate defense on [his] behalf.”

       But as trial counsel detailed in his PCR testimony, in representing Sayee,

he reviewed the county attorney’s file, including police reports, statements, and a

video-recorded interview with his client. Counsel also visited Sayee several times

at the jail.   And he deposed the State’s witnesses.        After depositions were

completed, the State offered to amend the trial information to a single, non-forcible

felony, which allowed Sayee to argue for probation.        After “talking about the

benefits” of that offer with defense counsel, Sayee decided to plead guilty. At that

stage, counsel reasonably could have believed that further investigation was

“unwarranted.” See Ledezma, 626 N.W.2d at 145 (noting “the duty to investigate

is not unlimited”).   Because Sayee failed to show counsel performed below

constitutional norms, we need not reach the prejudice question. See State v.

Russell, 897 N.W.2d 717, 730 (Iowa 2017) (“[I]f one prong is not met, the other

need not be addressed.”). We thus affirm the dismissal of his PCR application.

       AFFIRMED.